MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 44 
Docket:	   Pen-17-325	
Argued:	   February	14,	2018	
Decided:	  March	22,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                        ESTATE	OF	CARROLL	G.	FRYE	et	al.	
                                      	
                                     v.	
                                      	
                          MMG	INSURANCE	COMPANY	
	
	
GORMAN,	J.	

	     [¶1]	 	 MMG	 Insurance	 Company	 appeals	 from	 a	 summary	 judgment	 in	

favor	 of	 Curtis	 W.	 Frye,	 Daryl	 K.	 Frye,	 and	 the	 Estate	 of	 Carroll	 G.	 Frye	

(collectively,	 the	 Estate)	 entered	 by	 the	 Superior	 Court	 (Penobscot	 County,	

Anderson,	J.)	on	the	Estate’s	action	seeking	enforcement	of	a	property	insurance	

contract	for	the	loss	of	a	dwelling	by	fire.		MMG	contends	that	the	court	erred	

by	interpreting	Carroll’s	insurance	contract	with	MMG	as	providing	coverage	to	

the	 Estate,	 notwithstanding	 the	 Estate’s	 lack	 of	 any	 insurable	 interest	 in	 the	

property	after	Carroll’s	death.		We	agree	with	MMG	and	vacate	the	judgment.	
2	

                                        I.		BACKGROUND	

         [¶2]	 	 Viewed	 in	 the	 light	 most	 favorable	 to	 MMG,	 as	 the	 nonprevailing	

party,	 the	 summary	 judgment	 record	 establishes	 the	 following	 undisputed	

facts.		See	Estate	of	Mason	v.	Amica	Mut.	Ins.	Co.,	2017 ME 58,	¶	8,	158 A.3d 495.			

         [¶3]		In	1994,	Carroll	G.	Frye	and	Thelma	Frye	executed	a	deed	conveying	

their	residence	in	Eddington	to	their	sons,	Curtis	and	Daryl,	but	reserving	a	life	

estate	 in	 the	 property	 for	 themselves.	 	 Thelma	 died	 in	 2013.	 	 After	 Thelma’s	

death,	Carroll	purchased	homeowner’s	insurance	from	MMG1	for	the	“residence	

premises”	for	the	period	from	August	12,	2013,	to	August	12,	2014.		The	policy	

defined	 the	 “insured”	 as	 “[y]ou	 and	 residents	 of	 your	 household	 who	 are	 .	 .	 .	

[y]our	relatives	.	.	.	or	.	.	.	[o]ther	persons	under	the	age	of	21	and	in	the	care	of	

any	person	named	above.”		Carroll	was	the	only	named	insured	on	the	policy	

and	the	only	resident	of	the	property;	neither	Curtis	nor	Daryl	had	lived	on	the	

property	 for	 decades,	 and	 neither	 was	 ever	 added	 to	 the	 policy	 as	 a	 named	

insured.		The	policy	also	contained	a	death	clause:	

         G.		Death	
         	
             If	 any	 person	 named	 in	 the	 Declarations	 or	 the	 spouse,	 if	 a	
             resident	of	the	same	household,	dies,	the	following	apply:	
         	


     1		MMG	had	continuously	insured	the	property	since	1946.			
                                                                                     3	

         1.		We	insure	the	legal	representative	of	the	deceased	but	only	
             with	 respect	 to	 the	 premises	 and	 property	 of	 the	 deceased	
             covered	under	the	policy	at	the	time	of	death;	and	
         	
         2.		“Insured”	includes:		
         	
             a.		An	“insured”	who	is	a	member	of	your	household	at	the	
                 time	 of	 your	 death,	 but	 only	 while	 a	 resident	 of	 the	
                 “residence	premises”;	and		
             	
             b.		With	respect	to	your	property,	the	person	having	proper	
                 temporary	custody	of	the	property	until	appointment	and	
                 qualification	of	a	legal	representative.	
      	
      [¶4]		Carroll	died	on	January	8,	2014.		Six	weeks	later,	on	February	25,	

2014,	 there	 was	 a	 fire	 on	 the	 property.	 	 Curtis	 and	 Daryl	 were	 appointed	

personal	representatives	of	the	Estate	on	April	23,	2014.			

      [¶5]		MMG	paid	the	Estate’s	claim	for	loss	of	personal	property	from	the	

fire	but	denied	coverage	for	the	dwelling	itself.		MMG	cancelled	the	policy	on	

August	 12,	 2014,	 and	 retained	 the	 entire	 premium	 collected	 for	 the	 2013	 to	

2014	policy	term.			

	     [¶6]		The	     Estate—through	      Curtis	    and	   Daryl	    as	   personal	

representatives—and	Curtis	and	Daryl	as	individuals	filed	a	complaint	against	

MMG	 on	 December	 22,	 2015,	 alleging	 breach	 of	 contract	 and	 seeking	 a	

declaratory	judgment	that	the	loss	of	the	dwelling	from	the	fire	is	covered	by	

the	MMG	policy.			
4	

	     [¶7]		MMG	and	the	Estate	each	moved	for	a	summary	judgment	on	both	

counts.	 	 The	 court	 granted	 the	 Estate’s	 motion	 as	 to	 both	 counts	 and	 denied	

MMG’s	 motion.	 	 The	 court	 concluded	 that	 Curtis	 and	 Daryl,	 as	 Carroll’s	 only	

children,	qualified	as	Carroll’s	“legal	representatives”	according	to	the	policy’s	

death	clause	and	therefore	had	the	right	to	enforce	the	policy.		The	court	also	

determined	 that	 MMG	 was	 estopped	 from	 asserting	 that	 the	 Estate	 lacked	

sufficient	interest	in	the	property	to	enforce	the	policy	because	MMG’s	conduct	

misled	Carroll	regarding	the	scope	of	coverage	and	Carroll	justifiably	relied	on	

that	misleading	conduct.		Based	on	this	determination,	the	court	declared	that	

Carroll’s	policy	with	 MMG	covered	the	loss	of	the	dwelling	from	the	fire	that	

occurred	after	Carroll’s	death.		MMG	appeals.			

                                   II.		DISCUSSION	

      [¶8]		MMG	challenges	the	court’s	entry	of	a	summary	judgment	in	favor	

of	the	Estate.		We	review	the	supported	facts	in	the	summary	judgment	record	

in	the	light	 most	favorable	to	MMG,	 as	the	nonprevailing	 party,	to	 determine	

de	novo	if	any	genuine	issue	of	material	fact	exists	for	trial	and	whether,	based	

on	the	undisputed	facts,	the	Estate	was	 entitled	to	a	judgment	as	 a	matter	of	

law.		See	Estate	of	Mason,	2017 ME 58,	¶	8,	158 A.3d 495.		Here,	the	parties	do	

not	 dispute	 the	 material	 facts;	 this	 appeal	 depends	 entirely	 upon	 the	
                                                                                                         5	

application	and	interpretation	of	the	insurance	policy	as	a	matter	of	law.		See	id.	

¶	9.		

         [¶9]	 	 Insurance	 coverage	 is	 enforceable	 when	 two	 conditions	 are	 met.		

The	first	condition	is	contractual,	i.e.,	the	claimed	loss	must	fall	within	the	scope	

of	an	executed	policy.		Harlor	v.	Amica	Mut.	Ins.	Co.,	2016 ME 161,	¶	7,	150 A.3d
793.		

         [¶10]		The	second	condition	is	statutory.		Pursuant	to	24-A	M.R.S.	§	2406	

(2017),	 insurance	 coverage	 is	 enforceable	 only	 when	 the	 claimant	 has	 an	

insurable	interest	in	the	insured	property:			

               1.				No	contract	of	insurance	of	property	or	of	any	interest	in	
         property	 or	 arising	 from	 property	 shall	 be	 enforceable	 as	 to	 the	
         insurance	 except	 for	 the	 benefit	 of	 persons	 having	 an	 insurable	
         interest	in	the	things	insured	as	at	the	time	of	the	loss.		
         	
               2.		 		 “Insurable	 interest”	 as	 used	 in	 this	 section	 means	 any	
         actual,	 lawful,	 and	 substantial	 economic	 interest	 in	 the	 safety	 or	
         preservation	 of	 the	 subject	 of	 the	 insurance	 free	 from	 loss,	
         destruction,	or	pecuniary	damage	or	impairment.[2]	
	
The	requirement	of	an	insurable	interest	is	central	to	the	purpose	of	insurance	

generally,	which	is	to	indemnify	the	insured	against	his	or	her	own	pecuniary	

loss.		Getchell	v.	Mercantile	&	Mfr’s	Mut.	Fire	Ins.	Co.,	109 Me. 274,	277-78,	83 A.
2 	The	policy	here	duplicated	the	substance	of	24-A	M.R.S.	§	2406	(2017)	by	requiring	an	insurable	

interest:	“[W]e	will	not	be	liable	in	any	one	loss	.	.	.	[t]o	an	‘insured’	for	more	than	the	amount	of	such	
‘insured’s’	interest	at	the	time	of	loss	.	.	.	.”			
6	

801	(1912)	(stating	that	the	requirement	of	an	insurable	interest	is	intended	to	

prevent	“[w]agering	policies”	by	which	“one	man	.	.	.	profit[s]	by	the	losses	of	

another”);	Gendron	v.	Pawtucket	Mut.	Ins.	Co.,	384 A.2d 694,	696-97	(Me.	1978)	

(“[T]he	 question	 of	 insurable	 interest	 .	 .	 .	 necessarily	 involves	 the	 insured’s	

relationship	to	the	property	insured	.	.	.	.”);	Harrison	v.	Pepper,	44 N.E. 222,	223	

(Mass.	1896);	3	Steven	Plitt	et	al.,	Couch	on	Insurance	§	41:1,	Westlaw	(database	

updated	December	2017).	

A.	   Coverage	Before	Carroll’s	Death	

	     1.	    Carroll	

      [¶11]	 	 There	 is	 no	 dispute	 that	 Carroll	 would	 have	 satisfied	 both	

conditions	 if	 the	 house	 had	 been	 damaged	 while	 he	 was	 alive.	 	 He	 and	 MMG	

executed	a	contract	that	covered	the	dwelling	in	Eddington	for	the	period	from	

August	12,	2013,	to	August	12,	2014,	in	which	Carroll	was	the	sole	insured	(both	

as	the	named	insured	and	the	sole	resident	of	the	dwelling).			

      [¶12]		Carroll	also	had	an	insurable	interest	in	the	Eddington	property	

that	was	the	subject	of	the	policy.		Pursuant	to	the	1994	deed,	Carroll	reserved	

a	 life	 estate	 in	 the	 property	 when	 he	 deeded	 a	 remainder	 interest	 in	 the	

property	 to	 Curtis	 and	 Daryl	 (the	 remaindermen),	 but	 retained	 a	 possessory	

interest	as	a	life	tenant,	allowing	him	to	possess	the	property	until	his	death.		
                                                                                         7	

See	33	M.R.S.	§	101	(2017)	(stating	that	“an	interest	which	must	terminate	not	

later	than	the	death	of	one	or	more	persons	is	a	‘life	estate’	even	though	it	may	

terminate	 at	 an	 earlier	 time”);	 Watson	 v.	 Cressey,	 79 Me. 381,	 382,	 10 A. 59 

(1887)	(characterizing	a	life	estate	as	one	in	which	the	life	tenant	has	the	right	

to	possession	and	enjoyment	of	property	concurrent	with	the	remainderman’s	

vested	 estate);	see	also	LaFlamme	v.	Hoffman,	148 Me. 444,	447,	95 A.2d 802 

(1953)	(“[T]he	life	estate	was	to	hold	during	the	natural	life	of	the	[life	tenant].”	

(quotation	 marks	 omitted));	 Ramsdell	 v.	 Ramsdell,	 21 Me. 288,	 296	 (1842)	

(discussing	a	life	estate	as	the	grant	of	a	right	to	“use	.	.	.	during	life”).			

      [¶13]		A	person	need	not	own	property	in	fee	simple	to	enjoy	an	insurable	

interest	in	that	property.		Getchell, 109 Me.	at	277,	83 A. 801;	Hunter	v.	State	

Farm	Fire	&	Cas.	Co.,	543 So. 2d 679,	681	(Ala.	1989);	3	Steven	Plitt	et	al.,	Couch	

on	Insurance	§	41:1.		A	life	tenant,	such	as	Carroll,	has	an	insurable	interest	in	

property	 by	 virtue	 of	 his	 record	 possessory	 interest.	 	 See	 Abbott	 v.	 Danforth,	

135 Me. 172,	 176,	 192 A. 544  (1937)	 (“The	 life	 tenant	 is	 entitled	 to	 the	

management,	 possession	 and	 control	 of	 the	 estate.”);	 Converse	 v.	 Boston	 Safe	

Deposit	&	Tr.	Co.,	53 N.E.2d 841,	843	(Mass.	1944);	Clinton	v.	Norfolk	Mut.	Fire	

Ins.	Co.,	57 N.E. 998,	999	(Mass.	1900).		Thus,	during	the	period	from	the	start	

date	of	the	contract—August	12,	2013—to	Carroll’s	death—January	8,	2014—
8	

Carroll	was	insured	and	had	an	insurable	interest,	and	therefore	he	could	have	

enforced	the	contract	during	that	period	in	the	event	of	a	loss.		See	24-A	M.R.S.	

§	2406.			

         2.	    Curtis	and	Daryl	

         [¶14]		While	Carroll	was	alive,	Curtis	and	Daryl	also	enjoyed	an	insurable	

interest	in	the	same	property	as	the	remaindermen,	even	in	the	absence	of	any	

right	of	possession.		Hunter,	543 So. 2d at	681;	Watson, 79 Me.	at	382,	10 A. 59 

(“[The	remainderman’s]	estate	is	not	postponed	till	the	termination	of	the	life	

estate.		His	right	of	possession	or	enjoyment	is	postponed,	but	his	estate,	such	

as	 it	 is,	 vests	 immediately.	 	 In	 other	 words,	 he	 takes	 a	 vested	 remainder.”);	

3	Steven	Plitt	et	al.,	Couch	on	Insurance	§	42:46.		Although	neither	the	life	tenant	

nor	remaindermen	have	a	fee	simple	absolute	interest	in	the	property,	each	has	

an	independent	insurable	interest	that	allows	for	concurrent	coverage	because	

each	stands	to	suffer	pecuniary	loss	during	the	term	of	the	life	estate.3		Hunter,	

543 So. 2d  at	 681;	 Gendron, 384 A.2d	 at	 696-97;	 Converse, 53 N.E.2d	 at	 843;	

Harrison, 44 N.E.	at	223;	Thompson	v.	Gearheart,	119 S.E. 67,	68	(Va.	1923).	




     3		This	does	not	create	double	coverage;	the	amount	of	coverage	and	the	compensation	owed	to	

each	in	the	event	of	a	loss	is	calculated	based	on	the	value	of	each	interest	at	the	time	of	the	loss.		See	
Converse	v.	Boston	Safe	Deposit	&	Tr.	Co.,	53 N.E.2d 841,	843	(Mass.	1944);	Harrison	v.	Pepper,	44 N.E.
222,	223	(Mass.	1896).	
                                                                                          9	

       [¶15]		Although	Curtis	and	Daryl	had	an	insurable	interest	while	Carroll	

was	alive	by	virtue	of	their	ownership	of	a	remainder	interest,	they	were	not	

insured	 by	 Carroll’s	 policy	 during	 this	 period	 because	 they	 were	 neither	 the	

“named	insured”	nor	otherwise	qualified	for	coverage	pursuant	to	the	language	

of	 the	 MMG	 policy.	 	 See	 Harrison, 44 N.E.	 at	 223  (“Each	 can	 insure	 his	 own	

interest,	but,	in	the	absence	of	any	stipulation	or	agreement,	neither	 has	 any	

claim	upon	the	proceeds	of	the	other’s	policy	.	.	.	.”);	Thompson, 119 S.E.	at	68 

(“Each	 of	 them	 had	 an	 insurable	 interest	 in	 the	 property,	 but	 a	 policy	 in	 the	

name	 of	 one	 could	 not	 cover	 the	 interest	 of	 the	 other.”);	 see	 also	 Jackson	 v.	

Jackson,	 201 S.W.2d 218,	 220-21	 (Ark.	 1947);	 5	Steven	 Plitt	 et	 al.,	 Couch	 on	

Insurance	§	68:45,	Westlaw	(database	updated	December	2017)	(“The	general	

rule	is	that	remaindermen	have	no	right	or	interest	in	the	proceeds	of	insurance	

effected	by	the	life	tenant.”).			

B.	    Coverage	After	Carroll’s	Death	

       [¶16]		The	parties	dispute	what	coverage	remained	upon	Carroll’s	death.		

It	is	settled	law	that	when	a	life	tenant	dies,	the	property	that	is	the	subject	of	

the	life	estate	 does	 not	become	 part	of	the	deceased’s	 estate	because	the	life	

tenant’s	 interest	 in	 the	 property	 does	 not	 survive	 his	 death.	 	 Instead,	 the	

remaindermen	 immediately	 and	 automatically	 acquire	 all	 rights	 to	 the	
10	

property.		Forbes	v.	Am.	Int’l	Ins.	Co.,	271 A.2d 684,	685	(Md.	1970)	(“[The	life	

tenant]	was	vested	with	only	a	life	estate	in	the	insured	property	which	interest	

expired	by	operation	of	law	at	the	moment	of	her	death.”);	see	33	M.R.S.	§	101;	

Rev.	Rul.	66-86,	1966-1	C.B.	216,	1966	IRB	LEXIS	342;	(stating	that	“no	portion”	

of	 a	 decedent’s	 interest	 in	 a	 life	 estate	 is	 “includible	 in	 the	 decedent’s	 gross	

estate”	pursuant	to	federal	tax	statutes);	Nelson	v.	Meade,	129 Me. 61,	65,	149
A. 626 (1930)	(stating	that	the	death	of	the	life	tenant	“accelerated	the	estate	of	

the	remaindermen	who	take	in	fee”);	Doherty	v.	Russell,	116 Me. 269,	275,	101
A. 305 (1917)	(“[T]he	right	of	action	of	the	remainder-men	or	reversioner	does	

not	accrue	until	the	death	of	the	tenant	for	life.”);	Hooper	v.	Leavitt,	109 Me. 70,	

72,	76,	82 A. 547 (1912)	(holding	that	a	life	estate	“terminated	at	the	death	of	

the	 [life	 tenant]”	 and	 that	 the	 remaindermen	 had	 “no	 right	 of	 entry	 until	 the	

termination	 of	 the	 life	 estate	 by	 its	 own	 limitation”);	 Webber	 v.	 Jones,	 94 Me.
429,	 432,	 47 A. 903  (1900)	 (stating	 that	 a	 vested	 remainderman	 has	 “at	 the	

death	of	the	testator	a	present	fixed	interest	to	take	effect	in	possession	upon	

the	 termination	 of	 the	 life	 estate”);	 Cole	 v.	 Edgerly,	 48 Me. 108,	 112	 (1861)	

(stating	that,	“upon	[the]	decease	[of	the	life	tenant],	all	rights	under	the	levy	

would	 cease”);	 Restatement	 (Third)	 of	 Prop.:	 Wills	 and	 Donative	 Transfers	

§	24.5	 (Am.	 Law	 Inst.	 2011);	 Restatement	 (First)	 of	 Prop.	 §	 152	 &	 cmt.	 a	
                                                                                                              11	

(Am.	Law	 Inst.	 1936).	 	 Thus,	 upon	 the	 death	 of	 a	 life	 tenant,	 the	 life	 tenant’s	

estate	has	no	insurable	interest	in	the	property.		Garnett	v.	Royal	Ins.	Co.,	98 S.E.
363,	 364	 (Ga.	 Ct.	 App.	 1919);	 Thompson, 119 S.E.	 at	 69;	 3	 Steven	 Plitt	 et	 al.,	

Couch	 on	 Insurance	 §	42:55	 (“A	 life	 tenant	 has	 an	 insurable	 interest	 in	 the	

property	 subject	 to	 that	 estate.	 	 The	 death	 of	 the	 life	 tenant	 terminates	 that	

insurable	interest,	however.”	(footnotes	omitted)).				

	       1.	      Carroll’s	Estate	

        [¶17]		As	a	matter	of	law,	because	Carroll	had	only	a	life	estate,	Carroll’s	

Estate	lacked	any	insurable	interest	in	the	real	property	as	of	the	moment	of	

Carroll’s	death.4		Instead,	Curtis	and	 Daryl	immediately	acquired	 all	rights	to	



    4		The	Superior	Court	concluded	that	it	“need	not	resolve	the	issue	of	whether	an	insurable	interest	

existed	at	the	time	of	the	loss,”	because	it	determined	that	MMG	was	“estopped	from	raising	such	
argument.”	 	 “The	 doctrine	 of	 equitable	 estoppel	 bars	 the	 assertion	 of	 the	 truth	 by	 one	 whose	
misleading	 conduct	 has	 induced	 another	 to	 act	 to	 his	 detriment	 in	 reliance	 on	 what	 is	 untrue.”		
Stickney	v.	City	of	Saco,	2001 ME 69,	¶	44,	770 A.2d 592 (quotation	marks	omitted).		It	“should	be	
carefully	and	sparingly	applied.”		Id.	(quotation	marks	omitted).	

      The	 court’s	 reliance	 on	 equitable	 estoppel	 in	 this	 matter	 was	 erroneous	 for	 several	 reasons,	
including	that	equitable	estoppel	was	not	raised	by	any	of	the	parties	in	their	pleadings,	nor	argued	
in	their	summary	judgment	memoranda;	the	summary	judgment	record	contains	no	undisputed	facts	
that	 would	 support	 a	 judgment	as	 a	 matter	 of	 law	 on	 the	 elements	 of	 equitable	 estoppel;	 and	 no	
factual	findings	of	any	kind	properly	could	be	made	at	the	summary	judgment	stage,	see	Alexander	v.	
Mitchell,	2007 ME 108,	¶	10	n.3,	930 A.2d 1016 (“Courts	do	not	make	factual	findings	in	considering	
a	motion	for	summary	judgment.”);	Stickney,	2001 ME 69,	¶	44,	770 A.2d 592 (stating	that	a	court’s	
application	of	equitable	estoppel	is	a	factual	finding	reviewed	for	clear	error).		Further,	at	least	one	
other	 court	 has	 held	 that	 estoppel	 is	no	 basis	 to	 obviate	 the	 requirement	 of	 an	 insurable	 interest	
when	the	insured	had	only	a	life	estate	in	the	property.		E.g.,	Garnett	v.	Royal	Ins.	Co.,	98 S.E. 363,	
364-65	(Ga.	Ct.	App.	1919)	(holding	that	the	insurer	was	not	estopped	from	denying	coverage	for	loss	
sustained	after	the	insured	died	because	“the	controlling	fact”	was	that	the	insured	had	only	a	life	
estate,	and	thus	the	insurable	interest	had	ended	upon	the	insured’s	death).	
12	

the	property—again,	 not	as	Carroll’s	heirs	or	through	Carroll’s	Estate,	but	as	

the	remaindermen.			

         [¶18]		The	parties	dedicate	much	of	their	argument	to	whether	Curtis	and	

Daryl	 have	 authority	 to	 enforce	 the	 policy	 pursuant	 to	 the	 death	 clause,	 but	

because	the	real	property	never	passed	to	Carroll’s	Estate,	the	death	clause	of	

the	policy	has	no	application	to	the	real	property.		By	its	plain	terms,	the	death	

clause	sets	out	who	can	stand	in	Carroll’s	shoes	to	act	on	behalf	of	the	Estate—

as	 the	 insured	 decedent—in	 the	 enforcement	 of	 the	 policy	 as	 to	 the	 Estate’s	

property.	 5		The	death	clause	does	not	apply	to	property	that	is	not	part	of	the	

Estate,	and	because	Carroll	had	only	a	life	estate	in	the	dwelling,	the	dwelling	

was	never	part	of	the	Estate.	

         [¶19]	 	 In	 short,	 although	 any	 covered	 property	 in	 Carroll’s	 Estate	

remained	 insured	 after	 Carroll’s	 death	 according	 to	 the	 terms	 of	 the	 death	

clause,	the	Estate	had	no	insurable	interest	in	the	real	property	by	operation	of	


   5	 	 By	 the	 terms	 of	 the	 policy,	 either	 (1)	 Carroll’s	 “legal	 representative,”	 if	 one	 existed,	 or	 (2)	 a	

person	with	“proper	temporary	custody,”	if	a	legal	representative	did	not	yet	exist,	could	enforce	the	
policy	on	behalf	of	the	Estate.		See	Allstate	Ins.	Co.	v.	O’Shaughnessy,	384 A.2d 486,	487	(N.H.	1978)	
(“Although	an	insurance	contract	is	personal	in	nature	and	generally	terminates	upon	the	death	of	
the	named	insured,	coverage	may	be	continued	by	statute	or	by	provisions	contained	in	the	policy.”);	
see	 also	 In	 re	 Smith’s	 Estate,	 36 N.W.2d 815,	 826	 (Iowa	 1949)	 (“After	 he	 is	 dead,	 his	 legal	
representative	is	purely	and	solely	a	legal	representative	of	the	estate	and	not	of	the	person	of	the	
deceased.	 	 He	 is	 purely	a	 business	 representative	 .	 .	 .	 .”).	 	 Such	 standard	 language	 reflects	 that	an	
insurance	policy	is	a	personal	contract	that	does	not	run	with	the	property	itself,	but	instead	adheres	
to	 the	 insured	 or	 person	 acting	 on	 behalf	 of	 the	 insured.	 	 See	 Quigley	 v.	 Caron,	 247 A.2d 94,	 95	
(Me.	1968);	Forbes	v.	Am.	Int’l	Ins.	Co.,	271 A.2d 684,	685	(Md.	1970).			
                                                                                                            13	

the	established	black-letter	law	of	life	estates.		See	Forbes, 271 A.2d	at	685.		It	is	

this	distinction	that	underlies	MMG’s	agreement	to	pay	on	the	policy	for	the	loss	

of	Carroll’s	personal	property	within	the	dwelling.		That	personal	property	was	

not	part	of	the	life	estate,	it	therefore	did	become	part	of	Carroll’s	Estate	upon	

Carroll’s	death,	and	the	Estate	was	thus	able	to	enforce	Carroll’s	policy	as	to	that	

personal	property.		In	the	absence	of	such	an	insurable	interest,	the	Estate—

including	Curtis	and	Daryl,	whether	as	heirs	or	as	personal	representatives—is	

barred	by	section	2406	from	enforcing	the	policy	as	to	the	dwelling.6	

        2.	      Curtis	and	Daryl	

        [20]	 	 Curtis	 and	 Daryl	 have	 had	 a	 continuous	 insurable	 interest	 in	 the	

property	since	1994.		From	1994	until	Carroll’s	death,	their	insurable	interest	

was	 as	 remaindermen;	 from	 Carroll’s	 death	 forward,	 their	 insurable	 interest	

was	as	record	owners	(whose	possessory	rights	had	recently	been	created	by	

their	father’s	death).		At	no	time,	however,	was	Curtis	and	Daryl’s	interest	in	the	

property	insured	by	MMG’s	policy.		See	Huard	v.	Pion,	149 Me. 67,	71,	98 A.2d
6 	Each	of	the	cases	on	which	Curtis	and	Daryl	rely	is	easily	distinguishable;	in	none	of	them	did	

the	decedent	have	only	a	life	estate	in	the	entire	property	at	issue,	and	thus,	in	each,	the	decedent’s	
estate	 retained	 an	 insurable	 interest	 in	 some	 portion	 of	 the	 property	 after	 the	 decedent’s	 death.		
E.g.,	Gray	v.	Holyoke	Mut.	Fire	Ins.	Co.,	302 So. 2d 104,	106-11	(Ala.	1974);	Grant	v.	Eliot	&	Kittery	Mut.	
Fire	Ins.	Co.,	75 Me. 196,	199,	202	(1883);	Spurlock	v.	Beacon	Lloyds	Ins.	Co.,	494 S.W.3d 148,	150-54	
(Tex.	App.	2015);	Loomis	v.	Vernon	Mut.	Fire	Ins.	Co.,	111 N.W.2d 443,	444-45	(Wisc.	1961).			
14	

261	 (1953)	 (stating	 that	 there	 is	 “no	 privity	 between	 a	 life	 tenant	 and	 his	

remainderman”).			

	        [¶21]		When	the	fire	occurred	on	February	25,	2014,	several	weeks	after	

Carroll’s	death,	none	of	the	parties	was	both	insured	by	MMG	and	in	possession	

of	an	insurable	interest.		We	conclude	that	section	2406	precludes	enforcement	

of	the	policy	as	to	the	dwelling	as	a	matter	of	law,	and	we	therefore	vacate	the	

entry	of	a	summary	judgment	in	favor	of	the	Estate	and	remand	for	entry	of	a	

summary	judgment	in	favor	of	MMG.	

         The	entry	is:	

                            Judgment	 vacated.	 	 Remanded	 for	 entry	 of	 a	
                            judgment	 in	 favor	 of	 MMG	 Insurance	 Co.	 on	 all	
                            counts.		
	
	      	    	       	     	     	
	
Peter	T.	Marchesi,	Esq.	(orally),	and	Cassandra	S.	Shaffer,	Esq.,	Wheeler	&	Arey,	
P.A.,	Waterville,	for	appellant	MMG	Insurance	Company	
	
William	L.	Vickerson,	Esq.	(orally),	and	Robert	M.	Morris,	Esq.,	Irwin	Tardy	&	
Morris,	Portland,	for	appellees	Estate	of	Carroll	G.	Frye	et	al.	
	
	
Penobscot	County	Superior	Court	docket	number	CV-2015-248	
FOR	CLERK	REFERENCE	ONLY